Citation Nr: 0513826	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-26 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of right knee 
injury, including osteoarthritis. 



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia Hogan, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The RO denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1951 through September 1952, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    



FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.   A right knee disorder, including osteoarthritis, was not 
manifested during service or within one year of separation 
from service, and no currently diagnosed right knee disorder 
is causally or etiologically related to service, including a 
right knee injury the veteran sustained during service.



CONCLUSION OF LAW

Residuals of right knee injury were not incurred in or 
aggravated by service, nor may osteoarthritis be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000. The VCAA provides, among other things, that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
placed on notice by letter dated June 2001.  This letter, 
provided to the veteran prior to the initial decision in this 
case, notified him of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or the VA 
bore the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the March 2002 rating 
decision, the Statement of the Case and the Supplemental 
Statements of the Case.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file.  Additionally, the RO afforded the veteran two 
VA examinations in order to answer the medical question 
presented in this case.  Neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

B.	Evidence

The veteran's service medical records include hospitalization 
records in July 1952 for treatment of a right knee injury.  
In July 1952, the veteran sustained a right knee injury while 
descending a ladder while on leave at home, resulting in a 
traumatic hematoma.  The veteran reportedly saw his local 
private physician, Dr. Hansen, immediately following the 
incident.  Dr. Hansen treated the knee injury with heat 
treatment and Novocain injections.  Thereafter, the veteran 
was hospitalized at Great Lakes Naval Hospital.  He remained 
hospitalized for thirty days for treatment of his knee and 
for gastrointestinal problems.  

According to the medical impressions set forth in the 
veteran's service hospital records, the veteran had a 
hematoma of the right leg.  These records indicate that the 
veteran's extremities were normal except for the soft tissue 
injury in the popliteal area of the right leg.  An x-ray was 
taken of the veteran's knee.  The radiologist noted only that 
the veteran's PA and lateral views showed no evidence of a 
fracture.  Complete flexion was possible; and lateral and AP 
stability of the knee were good.  The records report that the 
veteran had no joint tenderness.  

The August 1952 service clinical records indicate that the 
veteran had full extension of his knee with minimal pain and 
full range of motion.  He was discharged from the hospital in 
late August 1952.  At the time of discharge, the veteran had 
a small resolving mass in the popliteal region that was much 
less painful.  The physician stated that the veteran required 
no further orthopedic treatment.  Physical therapy for the 
knee discontinued in August 1952.  In early September 1952, 
the veteran had a medical examination for the purpose of 
discharge.  The examination notes indicate that the veteran 
completely recovered from the traumatic hematoma; and that no 
complications or sequelae occurred as a result of the injury.   

The veteran filed an application for VA benefits in September 
1952.  In support of the veteran's claim, the veteran's 
father submitted a letter to the VA in October 1952.  This 
letter reported the father's observations of his son after 
the veteran returned home from service.  Specifically, the 
letter stated that since the veteran returned home, the 
veteran complained of pains in his knee.  The veteran's 
father observed that after the veteran sat for prolonged 
periods, the veteran's leg would stiffen and he would limp 
for a slight time after getting up to walk.  He also noticed 
that the veteran's knee would swell up occasionally, and the 
veteran would bandage his knee during those times.  

In October 1952, the RO requested the veteran's medical 
records from Dr. Hansen, but no records were received.  In 
April 1953, a VA examination was scheduled for the veteran.  
A May 1953 letter to the veteran indicates that the veteran 
failed to report for the scheduled VA examination and that 
his claim was disallowed because of his failure to appear.    

In March 2001, the veteran submitted an informal claim for 
benefits in the form of a Statement in Support of Claim (VA 
Form 21-4138).  In this statement, the veteran asserted that 
during service, he injured his right knee and was 
hospitalized for approximately forty days.  As of 2001, he 
began having increased pain in the right knee and believed 
that this pain was directly related to his knee injury.  He 
requested the VAMC examine his knee condition to determine if 
his condition was service connected.  In March 2001, the 
veteran filed a formal application for compensation.  
Although asked in the application, the veteran did not report 
the names of any civilian physicians or hospitals where he 
had been treated for the knee injury.  

The veteran underwent a VA examination in January 2002.  The 
examiner obtained a history from the veteran, reviewed his 
claims file, performed a physical examination and obtained an 
x-ray of the veteran's right knee.  The veteran reported to 
the examiner that his hematoma had resolved after about one 
month in the hospital, and his only residual effect at that 
time was that he was not able to completely straighten out 
his right lower leg or do any kneeling on his right knee.  He 
claimed that this went on for approximately three years and 
eventually became better, except for the kneeling on his 
right knee.  Following the examination, the physician 
diagnosed the veteran with a hematoma right posterior knee 
due to blunt trauma sustained in the service, resolved 
without any residual effects.  She also diagnosed mild 
osteoarthritis in the right knee and determined it was not 
related to military service.  

The veteran underwent a VA examination in May 2004.  The VA 
examiner reviewed the veteran's claims file, his service 
medical records and the previous VA examination report.  He 
obtained x-rays of the veteran's knees.  During this 
examination, the veteran reported that his right knee 
severely bothered him for three years subsequent to his 
discharge.  The VA physician noted during his examination a 
hard mass below the patellar tendon.  He also noted that the 
veteran had a hard and large bony prominence over the 
patellar tendon that was non-tender.  The physician diagnosed 
the veteran with (1) a hematoma right posterior 
knee/gastrocnemius due to blunt trauma in the service and 
resolved without sequelae and (2) mild osteoarthritis of the 
right knee.  He stated that it was highly unlikely that the 
blunt trauma involved in the veteran's accident affected the 
joint spaces of the right knee since the veteran sustained a 
blunt trauma that induced a hematoma in the posterior aspect 
of the knee in the popliteal space involving medial 
gastrocnemius.  He noted that the veteran's service records 
provided that the veteran regained the full extension of his 
knee and full knee flexion of his knee once the hematoma 
resolved.  He noted that the veteran worked as a carpenter 
from 1954 to 1997, a job that included a lot of walking and 
climbing.  He further noted that after discharge from the 
service, the veteran did not seek follow-up care for his 
right knee problem.  Based on the foregoing, the examiner 
opined the veteran's current knee condition was due to wear 
and tear including job-related wear and tear; and that it was 
not as likely as not that the veteran's knee condition was 
service connected.  

C.	Law and Analysis 

The veteran contends that he is entitled to service 
connection for residuals of a right knee injury as being 
related to his period of active service.  Specifically, the 
veteran asserts that the pain he began experiencing in 2001 
as well as the osteoarthritis are directly related to the 
right knee injury that occurred in service in 1952.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 101,1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While viewing the evidence 
in the light most favorable to the veteran, the Board finds 
that the more persuasive and credible evidence in this case 
does not support the assertion that the veteran's current 
osteoarthritis is related to the veteran's service.  

Specifically, no evidence in the record exists suggesting 
that the veteran currently suffers any residual effects from 
the 1952 knee injury or that the veteran's osteoarthritis 
resulted from that injury.  The veteran's service records and 
subsequent medical examinations indicate that the veteran 
recovered from his service knee injury without complication 
or sequelae.  These records note that at the time he 
separated from service, the veteran had recovered from the 
traumatic hematoma.  He had been discharged from the service 
hospital by this time, had discontinued physical therapy and 
his physician at the time noted that he did not need further 
orthopedic treatment.  He reported to the VA examiner in 
January 2002 that his hematoma had resolved after about one 
month in the hospital, and his only residual effect at that 
time was that he was not able to completely straighten out 
his right lower leg or do any kneeling on his right knee.  As 
evidenced by his application for benefits, the veteran never 
sought or received treatment for his service knee injury 
after he left the service.  In fact, the veteran's 
osteoarthritis was not identified or diagnosed until January 
2002, approximately fifty years after service.  Thus, no 
competent evidence in the record suggests that the veteran 
developed or manifested symptoms of osteoarthritis as a 
result of his injury, during his time in service or within 
one year of his separation from service.  

After submitting his claim in 2001, the veteran underwent two 
VA examinations by different examiners; and both physicians 
determined that the veteran's knee healed without 
complication.  The diagnoses were based upon separate 
physical examinations of the veteran, separate reviews of the 
veteran's records and separate evaluations of the veteran's 
x-rays.  Specifically, the VA examiners diagnosed the veteran 
with a hematoma right posterior knee due to blunt trauma 
sustained in the service.  Both found that the veteran's knee 
trauma had resolved without any residual effects.  In fact, 
the May 2004 examiner determined that it was highly unlikely 
that the blunt trauma involved in the veteran's accident 
affected the joint spaces of his right knee, since the blunt 
trauma he sustained induced a hematoma in the posterior 
aspect of the knee in the popliteal space involving medial 
gastrocnemius.  Additionally, both VA doctors opined that the 
veteran's osteoarthritis disorder was not related to the 
veteran's 1952 knee injury.  

The Board finds the evaluations of the VA examiners not only 
persuasive and credible, but also uncontroverted.  The Board 
has considered that the veteran clearly and sincerely is of 
the opinion that his current knee pain is related to his 
accident in the service.  The Board has also considered the 
letter from his father in October 1952.  Nonetheless, neither 
the veteran nor his father, as laymen, has the requisite 
training or expertise to offer an opinion that requires 
medical expertise, such as the etiology of a disorder. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Thus, the Board finds that while the record supports the 
veteran's assertion that he injured his right knee in July 
1952 and that he currently has mild osteoarthritis disorder 
of the right knee, no competent evidence of record 
demonstrates in-service incurrence of osteoarthritis or 
manifestation of the disorder within one year of military 
service, or relates any current residuals to the 1952 injury.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection is not warranted.

D.   Conclusion 

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for residuals of a 
right knee injury, including osteoarthritis, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert, 1 Vet. App. at 
55.



ORDER

Service connection for residuals of a right knee injury, 
including osteoarthritis, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



of Veterans Affairs


